EXECUTION VERSION




TERM LOAN CREDIT AGREEMENT


dated as of


December 21, 2018


among


BROWN & BROWN, INC.




The Lenders Party Hereto


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent


and
BANK OF AMERICA, N.A., BMO HARRIS BANK N.A. and SUNTRUST BANK
as Co-Syndication Agents


 
 
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BMO CAPITAL MARKETS CORP. and SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Bookrunners









ACTIVE 237940605v.8

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I Definitions    1
SECTION 1.01.    Defined Terms    1
SECTION 1.02.    Classification of Loans and Borrowings    21
SECTION 1.03.    Terms Generally    21
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations    21
SECTION 1.05.    Status of Obligations    22
SECTION 1.06.    Rates    22
ARTICLE II The Credits    23
SECTION 2.01.    Commitments    23
SECTION 2.02.    Loans and Borrowings    23
SECTION 2.03.    Requests for Borrowings    23
SECTION 2.04.    [Intentionally Omitted]    24
SECTION 2.05.    [Intentionally Omitted]    24
SECTION 2.06.    [Intentionally Omitted]    24
SECTION 2.07.    Funding of Borrowings    24
SECTION 2.08.    Interest Elections    24
SECTION 2.09.    Termination of Commitments    25
SECTION 2.10.    Repayment and Amortization of Loans; Evidence of Debt    26
SECTION 2.11.    Prepayment of Loans    26
SECTION 2.12.    Fees    27
SECTION 2.13.    Interest    27
SECTION 2.14.    Alternate Rate of Interest    28
SECTION 2.15.    Increased Costs    29
SECTION 2.16.    Break Funding Payments    30
SECTION 2.17.    Taxes    31
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    34
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders    36
SECTION 2.20.    Expansion Option    36
SECTION 2.21.    [Intentionally Omitted]    37
SECTION 2.22.    Defaulting Lenders    38
ARTICLE III Representations and Warranties    38
SECTION 3.01.    Organization; Powers; Subsidiaries    38
SECTION 3.02.    Authorization; Enforceability    39
SECTION 3.03.    Governmental Approvals; No Conflicts    39
SECTION 3.04.    Financial Condition; No Material Adverse Change    39
SECTION 3.05.    Properties    39
SECTION 3.06.    Litigation and Environmental    40
SECTION 3.07.    Compliance with Laws and Agreements    40
SECTION 3.08.    Investment Company Status    40
SECTION 3.09.    Taxes    40
SECTION 3.10.    ERISA    40
SECTION 3.11.    Disclosure    40




--------------------------------------------------------------------------------

Table of Contents
(continued)


SECTION 3.12.    Federal Reserve Regulations    41
SECTION 3.13.    No Default    41
SECTION 3.14.    Anti-Corruption Laws and Sanctions    41
SECTION 3.15.    EEA Financial Institutions    41
ARTICLE IV Conditions    41
SECTION 4.01.    Effective Date    41
ARTICLE V Affirmative Covenants    42
SECTION 5.01.    Financial Statements and Other Information    42
SECTION 5.02.    Notices of Material Events    43
SECTION 5.03.    Existence; Conduct of Business    44
SECTION 5.04.    Payment of Taxes    44
SECTION 5.05.    Maintenance of Properties; Insurance    44
SECTION 5.06.    Books and Records; Inspection Rights    44
SECTION 5.07.    Compliance with Laws; Beneficial Ownership Regulation    45
SECTION 5.08.    Use of Proceeds    45
SECTION 5.09.    Covenant to Guarantee Obligations    45
ARTICLE VI Negative Covenants    46
SECTION 6.01.    Indebtedness    46
SECTION 6.02.    Liens    47
SECTION 6.03.    Fundamental Changes and Asset Sales    48
SECTION 6.04.    Transactions with Affiliates    49
SECTION 6.05.    Financial Covenants    49
ARTICLE VII Events of Default    50
ARTICLE VIII The Administrative Agent    51
ARTICLE IX Miscellaneous    55
SECTION 9.01.    Notices    55
SECTION 9.02.    Waivers; Amendments    56
SECTION 9.03.    Expenses; Indemnity; Damage Waiver    58
SECTION 9.04.    Successors and Assigns    59
SECTION 9.05.    Survival    62
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic
Execution    63
SECTION 9.07.    Severability    63
SECTION 9.08.    Right of Setoff    63
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of
Process    63
SECTION 9.10.    WAIVER OF JURY TRIAL    64
SECTION 9.11.    Headings    64
SECTION 9.12.    Confidentiality    64
SECTION 9.13.    USA PATRIOT Act    65
SECTION 9.14.    Interest Rate Limitation    66
SECTION 9.15.    No Advisory or Fiduciary Responsibility    66


ii

--------------------------------------------------------------------------------

Table of Contents
(continued)


SECTION 9.16.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    67


iii

--------------------------------------------------------------------------------

Table of Contents
(continued)


Page
SCHEDULES:
 
Schedule 2.01 - Commitments
Schedule 3.01 - Subsidiaries
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
 
EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Compliance Certificate
Exhibit C - Form of Increasing Lender Supplement
Exhibit D - Form of Augmenting Lender Supplement
Exhibit E - List of Closing Documents
Exhibit F-1 - [Intentionally Omitted]
Exhibit F-2 - [Intentionally Omitted]
Exhibit G-1 - Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 - Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 - Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 - Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1- Form of Borrowing Request
Exhibit H-2- Form of Interest Election Request
 





iv

--------------------------------------------------------------------------------








TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of December 21, 2018
among BROWN & BROWN, INC., the LENDERS from time to time party hereto, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and BANK OF AMERICA,
N.A., BMO HARRIS BANK N.A. and SUNTRUST BANK, as Co-Syndication Agents.
STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain loans to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE 1


Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquisition” means any transaction, or series of related transactions, by which
the Borrower or any Subsidiary directly or indirectly (i) acquires any ongoing
business or all or substantially all of the assets or any Person or any division
or operating unit thereof (whether by purchase, merger, consolidation or
otherwise), (ii) acquires (in one transaction or as the most recent transaction
in a series of transactions) Control of at least a majority in ordinary voting
power of the securities of a Person which have ordinary voting power for the
election of the directors or (iii) otherwise acquires Control or more than 50%
ownership interest in any Person.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Wells Fargo Bank, National Association (including
its branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted




--------------------------------------------------------------------------------





LIBO Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the LIBOR Screen Rate (or, if the LIBOR Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively. For the avoidance of doubt,
the Alternate Base Rate shall not be less than 1% per annum for purposes of this
Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of the Loans and the denominator of which is the aggregate outstanding principal
amount of the Loans of all Lenders.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread for Loans” or “ABR Spread for Loans”, as
the case may be, based upon the Pricing Level applicable on such date:
Pricing Level
Eurocurrency Spread for Loans
ABR
Spread for Loans
Level I:
1.00%
0%
Level II:
1.25%
0.25%
Level III:
1.375%
0.375%
Level IV:
1.75%
0.75%



For purposes of, and notwithstanding, the foregoing:
(i) (a) Pricing Level I, Leverage Level 1 and Ratings Level A are equivalent and
correspond to each other, and Pricing Level I shall be the lowest Pricing Level
for purposes of this definition, (b) Pricing Level II, Leverage Level 2 and
Ratings Level B are equivalent and correspond to each other, (c) Pricing Level
III, Leverage Level 3 and Ratings Level C are equivalent and correspond to each
other, and (d) Pricing Level IV, Leverage Level 4 and Ratings Level D are
equivalent and correspond to each other, and Pricing Level IV shall be the
highest Pricing Level for purposes of this definition;
(ii) at any time of determination, the Pricing Level shall be determined by
reference to the Leverage Level or the Ratings Level then in effect which would
result in the lower corresponding Pricing Level;
(iii) if at any time the Borrower fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Pricing Level IV shall
be deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Pricing Level
shall be determined in accordance with the table above as applicable;


2

--------------------------------------------------------------------------------





(iv) notwithstanding the foregoing, Pricing Level II shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first fiscal quarter ending after the Effective Date and
adjustments to the Pricing Level then in effect shall thereafter be effected in
accordance with this definition;
(v) at any time of determination, the “Leverage Level” shall be based upon the
Net Leverage Ratio applicable at such time:
Leverage Level
Net Leverage Ratio
Level 1
< 1.00 to 1.00
Level 2
> 1.00 to 1.00 but
< 1.75 to 1.00
Level 3
> 1.75 to 1.00 but
< 2.50 to 1.00
Level 4
> 2.50 to 1.00



Except as otherwise provided in the paragraph above, adjustments, if any, to the
“Leverage Level” then in effect shall be effective three (3) business days after
the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Leverage Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change); and
(vi) at any time of determination, the “Ratings Level” shall be based upon the
long-term debt ratings by Moody’s and S&P, respectively, applicable at such time
to the Index Debt:


Ratings Level
Index Debt Ratings
(Moody’s/S&P)
Level A
> Baa1 / > BBB+
Level B
Baa2 / BBB
Level C
Baa3 / BBB-
Level D
< Baa3 / < BBB-



For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then a Ratings Level in
Level D shall be in effect; (ii) if only one of Moody’s or S&P provides a rating
for the Index Debt, the Ratings Level corresponding to such rating shall be in
effect; (iii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Ratings Levels,
the Ratings Level then in effect shall be based on the better of the two ratings
(i.e., the rating which corresponds to the Ratings Level that corresponds to the
lowest Pricing Level) unless one of the two ratings is two or more Ratings
Levels lower than the other, in which case the Ratings Level then in effect
shall be determined by reference to the Ratings Level next below that of the
better of the two ratings; and (iv) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective


3

--------------------------------------------------------------------------------





as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Ratings Level shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if both rating agencies shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Ratings Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arranger” means each of Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BMO Capital Markets Corp. and SunTrust Robinson
Humphrey, Inc. in its capacity as a joint bookrunner and joint lead arranger for
the credit facilities evidenced by this Agreement.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and, to the
extent the consent of the Borrower is required pursuant to Section 9.04 hereof,
the Borrower.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.


4

--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” Brown & Brown, Inc., a Florida corporation.
“Borrowing” means a Loan of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealing in Dollars in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that any obligations under leases (or other arrangement
conveying the right to use) that would, as of the date hereof, be treated as
operating leases but are later treated as capital leases under GAAP as a result
of a change thereto (including as a result of Financial Accounting Standards
Board Accounting Standards Codification 840) shall not be considered to be
Capital Lease Obligations hereunder.
“Cash Equivalents” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;


5

--------------------------------------------------------------------------------





(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(f) other investments permitted under the Borrower’s investment policy, to the
extent such policy has been approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than 50% of the
issued and outstanding Equity Interests of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully diluted basis or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
not (i) members of the board of directors of the Borrower on the Effective Date,
(ii) nominated by the board of directors of the Borrower or (iii) appointed by
directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means (a) as to any Lender, the aggregate commitment of such Lender
to make Loans as set forth on Schedule 2.01, as such commitment may be (i)
terminated from time to time pursuant to Section 2.09 and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Loans, which aggregate commitment shall be $300,000,000 on
the date of this Agreement. After advancing the Loan, each reference to a
Lender’s Commitment shall refer to that Lender’s Applicable Percentage of the
Loans.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and, other than with respect to the amounts described in clause (viii) below, to
the extent deducted from revenues in determining Consolidated Net Income,
(i) consolidated interest expense and, to the extent not reflected in
consolidated interest expense, amortization of debt discount and debt issuance
costs and commissions,


6

--------------------------------------------------------------------------------





discounts and other fees and charges associated with Indebtedness or other
financing activities and any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk,
(ii) taxes based on income or profits or capital, including federal, foreign,
state, franchise, excise and similar taxes and foreign withholding taxes and
foreign unreimbursed value added taxes of such Person payable or accrued
(including in respect of repatriated funds and any penalties and interest
related to such taxes or arising from any tax examinations), (iii) depreciation,
(iv) amortization, (v) non-cash expenses, losses or charges, (vi) extraordinary,
unusual or non-recurring cash expenses, losses or charges incurred, (vii) in
connection with any Acquisition, disposition or restructuring (and any
prospective Acquisition, disposition or restructuring which is not consummated),
all cash restructuring costs, cash acquisition integration costs and fees,
including cash severance payments, and cash fees and expenses paid in connection
with such Acquisition or restructuring, all to the extent incurred within twelve
(12) months of the completion of such Acquisition or restructuring and in an
aggregate amount not to exceed twenty percent (20%) of Consolidated EBITDA
during any period of four consecutive fiscal quarters prior to giving effect to
this clause (vii), (viii) proceeds of business interruption insurance received
during such period (solely to the extent not already reflected as revenue or
income in the determination of Consolidated Net Income for such period), (ix)
any expenses, fees, charges or losses related to the incurrence, issuance or
repayment of Indebtedness (including, without limitation the Obligations and
fees, costs and expenses in connection with the Transactions) and any amendment,
waiver, consent, restatement, refinancing, repurchase, retirement, defeasance or
other modification thereto), (x) expenses, charges and losses to the extent
covered by indemnification or refunding provisions in any Acquisition document
or any insurance to the extent reimbursed (or reasonably expected to be
reimbursed), in each case to the extent that such indemnity, refunding or
insurance coverage has not been denied and so long as such amounts are actually
reimbursed to the Borrower or a Subsidiary in cash within two (2) fiscal
quarters after the related amount is first added to Consolidated EBITDA pursuant
to this clause (x) (and if not so reimbursed within two (2) fiscal quarters,
such amount shall be deducted from Consolidated EBITDA during the next
applicable period) and (xi) realized foreign exchange losses resulting from the
impact of foreign currency changes on the valuation of assets or liabilities on
the balance sheet of the Borrower and its Subsidiaries, minus, to the extent
included in Consolidated Net Income, (1) interest income including any gains on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk not otherwise netted from consolidated interest
expense, (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash payments made during such period in respect of items
described in clause (v) above subsequent to the fiscal quarter in which the
relevant non-cash expenses, losses or charges were incurred, (4) extraordinary,
unusual or non-recurring income or gains realized other than in the ordinary
course of business, (5) non-cash income or gains and (6) realized foreign
exchange income or gains resulting from the impact of foreign currency changes
on the valuation of assets or liabilities on the balance sheet of the Borrower
and its Subsidiaries, all calculated for the Borrower and its Subsidiaries in
accordance with GAAP on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such disposition for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Reference Period, and (ii) if during such Reference Period the Borrower or
any Subsidiary shall have made an Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving effect thereto on a pro forma
basis (for the avoidance of doubt, in accordance with Section 1.04(b)) as if
such Acquisition occurred on the first day of such Reference Period. In addition
and without duplication of the foregoing, Consolidated EBITDA for any Reference
Period in which an Acquisition or other applicable transaction has occurred or
is otherwise implicated (as described below) shall be calculated by including
(x) cost savings, operating expense reductions and synergies to the extent
permitted to be reflected in pro forma financial information under Rule 11-02 of
Regulation S-


7

--------------------------------------------------------------------------------





X under the Securities Act for such period and (y) other cost savings, operating
expense reductions and synergies projected by the Borrower in good faith to be
realized as a result of specified actions taken, committed to be taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and if such cost savings, operating expense reductions
and synergies were realized during the entirety of such period), in each case
relating to the applicable Acquisition, disposition or other transaction, net of
the amount of actual benefits realized during such period from such actions
(such cost savings and synergies described in this clause (y), “Specified
Transaction Adjustments”); provided that (A) such Specified Transaction
Adjustments are reasonably identifiable, quantifiable and factually supportable
in the good faith judgment of the Borrower and are set forth in reasonable
detail in a certificate of a responsible officer of the Borrower delivered to
the Administrative Agent, (B) such actions are taken, committed to be taken or
expected to be taken no later than twelve (12) months after the date of such
Acquisition disposition or other transaction, (C) no amounts shall be added
pursuant to this clause (y) to the extent duplicative of any amounts that are
otherwise added back in calculating Consolidated EBITDA, whether through a pro
forma adjustment or otherwise, with respect to any period and (D) the aggregate
amount of any Specified Transaction Adjustments for any such period shall not
exceed 15% of Consolidated EBITDA for the applicable period prior to giving
effect to this clause (y).
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries paid in cash and calculated on a consolidated
basis for such period with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance
financing); provided that (i) Consolidated Interest Expense shall not include
any debt discount, premium payments (including original issue discount or
upfront fees), underwriting, arrangement, agency or other similar financing fees
and (ii) Consolidated Interest Expense shall be calculated after giving effect
to any applicable hedging obligations or other derivative instruments entered
into for the purpose of hedging interest rate risk. In the event that the
Borrower or any Subsidiary shall have completed an Acquisition or a disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a pro forma basis (for the avoidance of doubt,
in accordance with Section 1.04(b)) as if such Acquisition or disposition, and
any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded: (i) any income (or loss) of any Person other than
the Borrower or a Subsidiary (except in accordance with Section 1.04 hereof),
but any such income so excluded may be included in such period or any later
period to the extent of any cash dividends or distributions actually paid in the
relevant period to the Borrower or any Subsidiary of the Borrower, (ii) the
cumulative effect of a change in accounting principles during such period, to
the extent included in such net income (loss), (iii) any earnouts, purchase
price adjustments or similar obligations in connection with any acquisition,
investment, asset disposition or sale of any Subsidiary of the Borrower (unless
such obligations remain unpaid after the date which is sixty (60) days prior to
the date such obligations become due and payable), (iv) the after-tax effect of
any income (or loss) for such period attributable to the early extinguishment of
Indebtedness (or any cancellation of Indebtedness) and (v) income (loss)
attributable to deferred compensation plans or trusts.


8

--------------------------------------------------------------------------------





“Consolidated Net Indebtedness” means, at any time, the sum of (a) Consolidated
Total Indebtedness at such time, minus (b) the Applicable Cash Percentage of
unrestricted and unencumbered cash and Cash Equivalents maintained by the
Borrower and its Subsidiaries in North America in an aggregate amount that is in
excess of $50,000,000 at such time. As used herein, “Applicable Cash Percentage”
means (i) 100%, in the case of cash and Cash Equivalents maintained in the
United States of America and (ii) 100% less the applicable combined federal and
state marginal income tax rate (taking into account the federal deduction for
state income taxes and available tax credits) that would be imposed on the
Borrower or applicable Subsidiary in the case of, and with respect to, the
repatriation of such cash and Cash Equivalents to the United States of America,
in the case of cash and Cash Equivalents maintained in Canada or Mexico.
“Consolidated Total Assets” means, as of the date of any determination thereof,
the total assets of the Borrower and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means, at any time, the sum, without
duplication, of (a) the aggregate Indebtedness (of the type described in clauses
(a), (b), (d) (subject to the last sentence of the definition thereof) and (g)
of the definition thereof) of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP, (b) the aggregate
amount drawn but unreimbursed and unsecured under letters of credit and bankers
acceptances for which the Borrower or its Subsidiaries are responsible and (c)
Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Borrower or any of its Subsidiaries; provided that, for
the avoidance of doubt, Consolidated Total Indebtedness shall not include
obligations under hedging obligations or other derivative instruments entered
into for the purpose of hedging interest rate risk.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Co-Syndication Agents” means each of Bank of America, N.A., BMO Harris Bank
N.A. and SunTrust Bank in its capacity as a co-syndication agent for the credit
facilities evidenced by this Agreement.
“Credit Party” means the Administrative Agent or any other Lender.
“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
“Default” means any event or condition described in Article VII which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular


9

--------------------------------------------------------------------------------





default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


10

--------------------------------------------------------------------------------





“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(b) of ERISA, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of Borrower
or any of its ERISA Affiliates to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived with respect to a Plan; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
(as those terms are defined in Part I of Subtitle E of Title IV of ERISA) of the
Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon the Borrower or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.


11

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in a Loan
(other than pursuant to an assignment request by the Borrower under Section
2.19(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) notwithstanding such Recipient’s legal
ability to do so and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 28, 2017, among the Borrower, the subsidiary
borrowers from time to time party thereto, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
to implement such Sections of the Code entered into between any relevant
authorities on behalf of the United States and such jurisdiction.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


12

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness, described in the other
clauses of this definition, of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding the foregoing, Indebtedness shall not
include (i) deferred or prepaid


13

--------------------------------------------------------------------------------





revenue, (ii) earnouts, purchase price adjustments, purchase price holdbacks and
similar payments payable in connection with an Acquisition (unless such
obligations remain unpaid after the date which is sixty (60) days prior to the
date such obligations become due and payable), (iii) Intercompany Loans or the
practice of the Borrower in the normal course of “sweeping” cash accounts from
its “branches” (i.e., subsidiaries) to centralize the cash operations of the
Borrower and its Subsidiaries and (iv) netting services or overdraft protections
which do not remain outstanding for a period in excess of ten Business Days
after payment is due therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not Guaranteed by any other person or entity or subject
to any other credit enhancement.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Insurance Company Payables” means payables due an insurance company from the
Borrower or any of its Subsidiaries which arise from time to time in the
ordinary and normal course of business.
“Intercompany Loans” means loans or other extensions of credit from time to time
made by the Borrower to any of its Subsidiaries or by any Subsidiary to the
Borrower or any other Subsidiary.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest


14

--------------------------------------------------------------------------------





Period and (b) the LIBOR Screen Rate for the shortest period (for which the
LIBOR Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated thereby, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or other documentation contemplated thereby.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 of the Reuters screen that
displays such rate or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Day and Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided further that if a
LIBOR Screen Rate shall not be available at the applicable time for the
applicable Interest Period (the “Impacted Interest Period”), then the LIBO Rate
and such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), each Subsidiary Guaranty and all other instruments and
documents executed and delivered in accordance with the terms of this Agreement.
“Loan Parties” means the Borrower and each Subsidiary Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.01 or as contemplated by Section 2.20 of this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its payment
or other material obligations under this Agreement or (c) the rights or remedies
of the Administrative Agent and the Lenders under the Loan Documents.


15

--------------------------------------------------------------------------------





“Material Subsidiary” means each Subsidiary of the Borrower which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed greater than five percent (5%) of the revenues of the Borrower and
its Subsidiaries on a consolidated basis for such period.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means the date that occurs on the fifth (5th) anniversary of the
Effective Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or an ERISA Affiliate is making, is obligated to
make, made or has been obligated to make during the last six years,
contributions on behalf of participants who are or were employed by the Borrower
or ERISA Affiliate.
“Net Leverage Ratio” has the meaning assigned to such term in Section 6.05(a).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Loan Parties to any of
the Lenders, the Administrative Agent or any indemnified party under this
Agreement or any other Loan Document, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


16

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by any Governmental Authority for Taxes, assessments,
governmental charges or similar obligations that are not yet due, remain payable
without a penalty or are being contested in good faith and by appropriate
proceedings;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors’ or and other like Liens, arising in the ordinary
course of business and securing obligations that are not overdue by more than
sixty (60) days or are being contested in good faith and by appropriate
proceedings;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or (ii) securing liability for customary
reimbursement and indemnification obligations of insurance carriers or (iii) in
connection with self-insurance programs;
(d) deposits to secure the performance of (i) bids, trade contracts, leases,
statutory obligations, surety bonds, performance bonds, public utility
agreements and other obligations of a like nature, in each case in the ordinary
course of business, (ii) stay or appeal bonds, (iii) indemnity, performance or
similar bonds in the ordinary course of business, (iv) in connection with
contested amounts;


17

--------------------------------------------------------------------------------





(e) judgment or attachment Liens that do not constitute an Event of Default
under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way, and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g) deposits for the benefit of a seller in connection with a proposed
Acquisition pursuant to and in accordance with a letter of intent or acquisition
or purchase agreement related thereto; and
(h) other Liens incidental to the conduct of its business or the ownership of
its assets which were not incurred in connection with the borrowing of money and
which do not, in the aggregate, materially detract from the value of its assets
or materially impair the use thereof in the operation of its business
(including, without limitation, Liens with respect to leases, subleases,
licenses and sublicenses, and liens of depository or collecting banks (including
rights of set-off));
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
such prime rate occurs. The parties hereto acknowledge that the rate announced
publicly by the Administrative Agent as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, two (2) Business Days prior to the commencement of such
Interest Period.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.


18

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments (if any) representing more than 50% of the sum of the
outstanding Loans and unused Commitments (if any) at such time.
“Responsible Officer” means any of the chief executive officer, president, chief
operating officer, treasurer, any other Financial Officer, general counsel or
other chief legal officer of the Borrower.
“S&P” means S&P Global Ratings (formerly Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business).
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency and to which the Administrative Agent and the Lenders are
subject for Eurocurrency funding, expressed in the case of each such requirement
as a decimal. Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D of the Board. Eurocurrency Loans
shall be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.


19

--------------------------------------------------------------------------------





“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” has the meaning set forth in Section 5.09(a).
“Subsidiary Guaranty” has the meaning set forth in Section 5.09(a).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


20

--------------------------------------------------------------------------------





SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.


21

--------------------------------------------------------------------------------





(b)All pro forma computations required to be made hereunder giving effect to any
Acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such Acquisition, disposition, issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), including:
(i)all Indebtedness (whether under this Agreement or otherwise) and any other
balance sheet adjustments incurred or made in connection with such Acquisition,
if any, which shall be deemed to have been incurred or made on the first day of
such period, and all Indebtedness of the Person to be acquired in such
Acquisition which was repaid concurrently with the consummation of such
Acquisition, if any, which shall be deemed to have been repaid on the first day
of such period concurrently with the deemed incurrence of the Indebtedness, if
any, incurred in connection with such Acquisition; and
(ii)if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such
Indebtedness);
provided that, notwithstanding the foregoing, any of the determinations made
pursuant to this Section 1.04(b) shall be made subject to the limitations set
forth in the definition of Consolidated EBITDA.
SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 1.06. Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”.


22

--------------------------------------------------------------------------------





ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make a Loan to the Borrower on
the Effective Date, in an amount equal to such Lender’s Commitment by making
immediately available funds available to the Administrative Agent’s designated
account, not later than the time specified by the Administrative Agent. Amounts
repaid or prepaid in respect of Loans may not be reborrowed.
SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. The Loans shall amortize as set forth in Section 2.10.
(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (6) Eurocurrency Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower promptly followed
by telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days prior to the date of the requested Borrowing (which shall include
indemnification for break funding payments of the type required by Section 2.16
in the case of the Borrowing requested on the Effective Date) or (b) by
telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;


23

--------------------------------------------------------------------------------





(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. [Intentionally Omitted].
SECTION 2.05. [Intentionally Omitted].
SECTION 2.06. [Intentionally Omitted].
SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Loans shall be made as provided in Section
2.01. The Administrative Agent will make such Loans available to the Borrower by
promptly disbursing the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, until the date of repayment thereof, at the interest rate applicable
to such Loans; provided that if the Lender and the Borrower shall both pay such
interest amounts, the amount paid by the Borrower shall be returned thereto. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency


24

--------------------------------------------------------------------------------





Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice (via an Interest Election Request signed by the Borrower) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d).
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09. Termination of Commitments. Unless previously terminated, the
Commitments shall terminate at 4:00 p.m. (New York City time) on the Effective
Date.


25

--------------------------------------------------------------------------------





SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower shall repay Loans on each date set forth below in the aggregate
principal amount set forth opposite such date (as adjusted from time to time
pursuant to Section 2.11 or 2.20):
Date
Amount
March 31, 2019
$3,750,000
June 30, 2019
$3,750,000
September 30, 2019
$3,750,000
December 31, 2019
$3,750,000
March 31, 2020
$3,750,000
June 30, 2020
$3,750,000
September 30, 2020
$3,750,000
December 31, 2020
$3,750,000
March 31, 2021 and the last day of each calendar quarter ending thereafter
$7,500,000



To the extent not previously repaid, all unpaid Loans shall be paid in full by
the Borrower on the Maturity Date, unless accelerated sooner pursuant to Article
VII.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent demonstrable error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.
(e)Any Lender may request that Loans made by it to the Borrower be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered permitted assigns)
and in a form approved by the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
any such promissory note is a registered note, to such payee and its registered
permitted assigns).
SECTION 2.11. Prepayment of Loans. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with the provisions of this Section 2.11. The
Borrower shall notify the Administrative Agent by written notice (promptly
followed by telephonic confirmation of such request) of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than
11:00 a.m., New York City time, three (3) Business


26

--------------------------------------------------------------------------------





Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each voluntary prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing in such order of
application as directed by the Borrower. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments to the extent required by Section 2.16.
SECTION 2.12.     Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent. All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent. Fees paid shall not be refundable under any circumstances.
SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable within one (1) Business Day
following demand therefor, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


27

--------------------------------------------------------------------------------





SECTION 2.14.     Alternate Rate of Interest.
(a)Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a Eurocurrency Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBO Rate for such Interest
Period with respect to a proposed Eurocurrency Loan or (iii) the Required
Lenders shall determine (which determination shall be conclusive and binding
absent manifest error) that the LIBO Rate does not adequately and fairly reflect
the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make Eurocurrency Loans and the right of the Borrower to convert any Loan to
or continue any Loan as a Eurocurrency Loan shall be suspended, and the Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such Eurocurrency Loan together with
accrued interest thereon (subject to Section 9.14), on the last day of the then
current Interest Period applicable to such Eurocurrency Loan; or (B) convert the
then outstanding principal amount of each such Eurocurrency Loan to an ABR Loan
as of the last day of such Interest Period.
(b)Laws Affecting LIBO Rate Availability. If, after the date hereof, the
introduction of, or any change in, any applicable law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective lending
offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective lending offices) to honor its obligations hereunder to make or
maintain any Eurocurrency Loan, such Lender shall promptly give notice thereof
to the Administrative Agent and the Administrative Agent shall promptly give
notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make Eurocurrency Loans, and the
right of the Borrower to convert any Loan to a Eurocurrency Loan or continue any
Loan as a Eurocurrency Loan shall be suspended and thereafter the Borrower may
select only ABR Loans and (ii) if any of the Lenders may not lawfully continue
to maintain a Eurocurrency Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to an ABR
Loan for the remainder of such Interest Period.
(c)Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 2.14(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 2.14(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in Dollars or (iii) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having, or purporting to have,
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in the
U.S. syndicated loan market in Dollars, then the Administrative Agent shall
endeavor with the Borrower to establish a replacement interest rate (the
“Replacement Rate”) that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, in which case, the Replacement Rate


28

--------------------------------------------------------------------------------





shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 2.14(a)(i), (a)(ii), (c)(i), (c)(ii) or (c)(iii) occurs
with respect to the Replacement Rate or (B) the Required Lenders (directly, or
through the Administrative Agent) notify the Borrower that the Replacement Rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14(c).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the delivery of such
amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (c), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent and in a manner consistent
with how the Administrative Agent applies such practice in other U.S. syndicated
loans in which the Administrative Agent serves as administrative agent
thereunder (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders). Until an alternate rate of interest shall be determined in accordance
with this clause (c), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and any such Eurocurrency Borrowing
shall be repaid or converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (y) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing shall be made as an ABR
Borrowing.
(d)Illegality. If, in any applicable jurisdiction, the Administrative Agent, any
Lender determines that any applicable law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent or any Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest or fees with respect to any
Loan, such Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Borrower, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest or fees with respect to any such Loan shall be suspended, and
to the extent required by applicable law, cancelled. Upon receipt of such
notice, the Borrower shall, (A) repay that Person’s participation in the Loans
or other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) ;


29

--------------------------------------------------------------------------------





(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder, whether of principal, interest or otherwise, then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) Business Days
after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by


30

--------------------------------------------------------------------------------





such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate (but excluding the margin applicable thereto) that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof.
SECTION 2.17. Taxes. Payments Free of Taxes. (a) Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that such Recipient
provides the Borrower the original or a copy of a receipt evidencing payment
thereof or other evidence reasonably acceptable to the Borrower. A certificate
as to the amount of such payment or liability prepared in good faith and
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, in
each case, accompanied by a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts, shall be conclusive
absent manifest error.


31

--------------------------------------------------------------------------------





(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times required by applicable law or as reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
required by applicable law or as reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if required by
applicable law or as reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as


32

--------------------------------------------------------------------------------





applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has


33

--------------------------------------------------------------------------------





complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 1525
West W.T. Harris Blvd. 1B1, Charlotte, NC 28262 Mail Code D1109-019, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business


34

--------------------------------------------------------------------------------





Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)At the election of the Borrower, all payments of principal, interest, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower pursuant to
Section 2.03 or may be deducted from any deposit account of the Borrower
maintained with the Administrative Agent.
(d)If, except as expressly provided herein, any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by all such
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation in
accordance with the terms of this Agreement.
(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for


35

--------------------------------------------------------------------------------





the account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(or its Affiliate) requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender (or
its Affiliate) or any Governmental Authority for the account of any Lender (or
its Affiliate) pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender (or its Affiliate) to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender (or its Affiliate). The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender (or its Affiliate) in connection with any such designation or assignment.
(b)If  any Lender (or its Affiliate) requests compensation under Section 2.15 or
if  the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender (or its Affiliate) or any Governmental Authority for the account
of any Lender (or its Affiliate) pursuant to Section 2.17 or if any Lender
becomes a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such assignment is made in
accordance with the terms of Section 9.04, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
request the establishment of one or more incremental term loan commitments to
make one or more additional term loans (i) either as a separate tranche of term
loans or (ii) for which the principal amount of the borrowing of such additional
term loan will be added to the outstanding principal amount of the existing
Loans (any such additional term loan described in clause (i) or (ii), an
“Incremental Loan”), in each case in minimum increments of $15,000,000 so long
as, after giving effect thereto, the aggregate amount of all such Incremental
Loans does not exceed $150,000,000. The Borrower may arrange for any such
additional term loan to be provided by one or more Lenders (each Lender so
agreeing to participate in such Incremental Loans, an “Increasing Lender”), or
by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity, an “Augmenting Lender”;
provided that no Ineligible Institution may be an Augmenting Lender), which
agree to participate in such Incremental Loans; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and the
Administrative Agent (which approvals shall not be unreasonably withheld and
shall be evidenced by the Administrative Agent’s execution


36

--------------------------------------------------------------------------------





of the agreement substantially in the form of Exhibit C or Exhibit D, as the
case may be) and (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of
Exhibit C hereto, and (y) in the case of an Augmenting Lender, the Borrower and
such Augmenting Lender execute an agreement substantially in the form of
Exhibit D hereto. No consent of any Lender (other than the Lenders participating
in any Incremental Loan, which consent shall be deemed to have occurred upon
execution of an agreement substantially in the form of Exhibit C or Exhibit D,
as the case may be) shall be required for any Incremental Loan pursuant to this
Section 2.20. New Incremental Loans created pursuant to this Section 2.20 shall
become effective on the date agreed by the Borrower, the Administrative Agent
and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no Incremental Loans (or commitments therefor) shall become effective
under this paragraph unless, (i)  on the date specified in the agreement
substantially in the form of Exhibit C or Exhibit D, (A)  the Administrative
Agent shall have received a certificate executed by a Financial Officer of the
Borrower certifying that (x) the representations and warranties of the Borrower
set forth in this Agreement shall be true and correct in all material respects
(or, in the case of any such representation or warranty qualified by materiality
or Material Adverse Effect, in all respects) on and as of the date of such
Incremental Loan, other than any such representation or warranty given as of a
particular date in which case they shall be true and correct in all material
respects (or, in the case of any such representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such date and (y)
at the time of and immediately after giving effect to such Incremental Loan, no
Default or Event of Default shall have occurred and be continuing and (B) the
Borrower shall be in compliance (on a pro forma basis) with the covenants
contained in Section 6.05 and (ii) the Administrative Agent shall have received
(to the extent not previously received, or to the extent reasonably requested,
in each case by the Administrative Agent) documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrower to borrow hereunder after giving effect to such
increase. The Incremental Loans (a) shall be an amortizing term loan available
in a single draw, (b) shall rank pari passu in right of payment with the then
existing Loans, (c) shall not mature earlier than the Maturity Date, and
(d) shall be treated substantially the same as (and in any event not more
favorably than) the existing Loans; provided that (i) the terms and conditions
applicable to any tranche of Incremental Loans maturing after the Maturity Date
hereunder then in effect at the time of the effectiveness of such tranche of
Incremental Loans may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
such Maturity Date or, so long as also applying for the benefit of the existing
Loans outstanding prior to giving effect thereto, may provide for additional
covenants and/or events of default agreed upon by the Borrower, the
Administrative Agent, the Augmenting Lenders and the Increasing Lenders and (ii)
the Incremental Loans may be priced differently than the Loans and may provide
for amortization payments as agreed upon by the Borrower, the Administrative
Agent, the Augmenting Lenders and the Increasing Lenders (subject to clause (i)
above). Incremental Loans may also be made hereunder pursuant to an amendment or
restatement (an “Incremental Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such Incremental Loan, if any, each Augmenting Lender
participating in such Incremental Loan, if any, and the Administrative Agent.
The Incremental Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to provide Incremental Loans, at any time (other than as
otherwise expressly agreed to by any applicable Lender in the agreements
substantially in the form of Exhibit C and Exhibit D as provided above). In
connection with any Incremental Loans pursuant to this Section 2.20, any
Augmenting Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) in the
case of any Augmenting Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,


37

--------------------------------------------------------------------------------





its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.
SECTION 2.21. [Intentionally Omitted].
SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then until
such Lender ceases to be a Defaulting Lender hereunder:
(a)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; fifth, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement or under any other Loan Document; and sixth, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.01 or Section 2.20, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto; and
(b)the Commitments and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause shall not apply to the vote of a
Defaulting Lender except as expressly permitted by the last sentence set forth
in Section 9.02(b).
A Lender shall cease to be a Defaulting Lender on the date each of the
Administrative Agent and the Borrower shall agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender. Nothing in this section shall affect any rights or remedies the Borrower
may have against any Defaulting Lender.


38

--------------------------------------------------------------------------------





ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers; Subsidiaries. The Borrower is duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (to the extent
such concept is applicable) in, every jurisdiction where such qualification is
required. Schedule 3.01 hereto identifies, as of the Effective Date, each
Subsidiary, noting the jurisdiction of its incorporation or organization, as the
case may be, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests owned by the
Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or any Subsidiary free and clear of all Liens other than Liens
permitted under Section 6.02. As of the Effective Date, there are no outstanding
commitments or other obligations of the Borrower or any Subsidiary to issue, and
no options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.
SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2017 reported on by Deloitte & Touche LLP,
independent public accountants and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2018, June 30, 2018 and September 30,
2018, certified by a Financial Officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in


39

--------------------------------------------------------------------------------





accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)Since December 31, 2017, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not, to the Borrower’s knowledge, infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06. Litigation and Environmental. (a) There are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or any other Loan Document or any of the transactions contemplated
hereby.
(b)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(ii) has become subject to or knows of any basis for any Environmental
Liability.
SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is, or is required to be registered as, an “investment company” as
defined in the Investment Company Act of 1940.
SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.


40

--------------------------------------------------------------------------------





SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11. Disclosure. None of the material written reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished and when taken as a
whole) contained when furnished any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading. As
of the Effective Date, all of the information included in the Beneficial
Ownership Certification (if any) is true and correct.
SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
SECTION 3.13. No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.14. Anti-Corruption Laws and Sanction. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, the Patriot Act and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws, the Patriot Act and applicable Sanctions
in all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person or
is in violation of the Patriot Act. No Borrowing, use of proceeds or other
Transactions will be used by the Borrower in a manner which would violate
Anti-Corruption Laws or applicable Sanctions.
SECTION 3.15. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV
Conditions
SECTION 4.01. Effective Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.


41

--------------------------------------------------------------------------------





(b)The Administrative Agent shall have received favorable written opinions (in
each case addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsels for the Loan Parties covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.
(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date, (ii) that no
Default or Event of Default has occurred and is continuing as of such date and
(iii) that after giving effect to borrowing of the Loans on the Effective Date,
the Borrower will be in compliance on a pro forma basis with the financial
covenants in Section 6.05.
(e)The Administrative Agent shall have received from the Borrower the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of any Anti-Money Laundering Laws, including,
without limitation, the PATRIOT Act and any applicable “know your customer”
rules and regulations.
(f)The Administrative Agent, and any Lender requesting the same, shall have
received from the Borrower a Beneficial Ownership Certification in relation to
the Borrower, in each case at least five (5) Business Days prior to the
Effective Date.
(g)The Administrative Agent shall have received, or, substantially concurrently
herewith shall receive, all fees and other amounts due and payable on or prior
to the Effective Date, including, to the extent invoiced at least one (1)
Business Day prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (which fees and expenses may be paid from the proceeds of the Loans
funded on the Effective Date).
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Each Lender, by
delivering its signature page to this Agreement, shall be deemed to have
consented to and approved, each Loan Document and each other document required
to be approved by any Lender on the Effective Date.
ARTICLE V
Affirmative Covenants
Commencing on the Effective Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full as provided herein, in each case, without
any pending draw, the Borrower covenants and agrees with the Lenders that:


42

--------------------------------------------------------------------------------





SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:
(a)within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available thereunder for
the filing of such form pursuant to Rule 12(b)-25 of the United States
Securities Exchange Act of 1934), its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than such
exception or qualification that is with respect to, or expressly resulting
solely from, the occurrence of an upcoming Maturity Date under this Agreement
that is scheduled to occur within one year from the time such report and opinion
are delivered)) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)within sixty (60) days after the end of each of the first three fiscal
quarters (commencing with the fiscal quarter ending on or about March 31, 2018)
of each fiscal year of the Borrower (or, if earlier, by the date that the
Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any extension available thereunder for the filing of such form pursuant to
Rule 12(b)-25 of the United States Securities Exchange Act of 1934), its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit B attached hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.05;
(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said commission, or with any national securities exchange;
(e)promptly after the Borrower becomes aware that Moody’s or S&P shall have
announced a change in the rating established for the Index Debt, written notice
of such rating change; and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.


43

--------------------------------------------------------------------------------





Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
compliance certificates required by clause (c) of this Section 5.01 to the
Administrative Agent.
SECTION 5.02. Notices of Material Events. The Borrower will furnish written
notice to the Administrative Agent promptly upon a Responsible Officer of the
Borrower obtaining knowledge thereof:
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence in its jurisdiction of organization and the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, Division,
liquidation or dissolution not prohibited herein.
SECTION 5.04. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay its Tax liabilities that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and


44

--------------------------------------------------------------------------------





will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice to a Financial Officer
and during regular business hours, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided that
(i) a Financial Officer or other officer appointed by a Financial Officer shall
be given notice and an opportunity to participate with any discussions with
officers and independent accountants, and (ii) so long as no Event of Default
has occurred and is continuing, the Administrative Agent shall not exercise such
rights set forth in this sentence more one time in any twelve month period.
Notwithstanding anything to the contrary in this Section, none of the Borrower
nor any Subsidiary will be required to disclose or permit the inspection of any
document, information or other matter (x) in respect of which disclosure to the
Administrative Agent (or its representatives or contractors) is prohibited by
law or any binding agreement not entered not in contemplation of avoiding such
inspection and disclosure rights or (y) that is subject to attorney-client or
similar privilege or constitutes attorney work product. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.
SECTION 5.07.     Compliance with Laws; Beneficial Ownership Regulation . The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including without limitation Environmental Laws), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. The Borrower will
notify the Administrative Agent and each Lender that previously received a
Beneficial Ownership Certification of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein and promptly, upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.
SECTION 5.08.     Use of Proceeds. The proceeds of the Loans will be used only
for general corporate purposes (including refinancing of certain existing
indebtedness, Acquisitions, investments and other transactions not prohibited by
the terms hereof) of the Borrower and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. The Borrower will not request any Borrowing, and the
Borrower shall not use, and the Borrower shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
SECTION 5.09. Covenant to Guarantee Obligations. (a) If any Subsidiary of the
Borrower becomes a subsidiary borrower under the Existing Credit Agreement, then
the Borrower shall contemporaneously with such event (or such later date to
which the Administrative Agent may agree), at its own expense, (A) cause such
Subsidiary (a “Subsidiary Guarantor”) to duly execute and deliver to the


45

--------------------------------------------------------------------------------





Administrative Agent a guaranty in form and substance reasonably satisfactory to
the Administrative Agent (each as amended, amended and restated, modified or
otherwise supplemented, a “Subsidiary Guaranty”) and (B) cause to be delivered
to the Administrative Agent such legal opinions, certificates and other
customary documents as the Administrative Agent shall reasonably request;
provided that Section 5.09(a) shall not apply to any Foreign Subsidiary to the
extent that the execution of the Subsidiary Guaranty by such Subsidiary would
cause a Deemed Dividend Problem.
(b)Notwithstanding the foregoing, if at any time a Subsidiary Guarantor is no
longer a subsidiary borrower under the Existing Credit Agreement, then the
applicable Subsidiary Guaranty shall cease to be in effect unless at such time
an Event of Default has occurred and is continuing.
ARTICLE VI
Negative Covenants
Commencing on the Effective Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full as provided herein, in each case, without any
pending draw, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01.     Indebtedness. The Borrower will not permit any Subsidiary
(other than a Loan Party) to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)the Obligations;
(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01,
including, without limitation, any borrowings or other extensions of credit
under revolving lines of credit reflected on such schedule in an amount up to
the commitment under such lines of credit as in effect on the date hereof and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount (or
commitment amount, as the case may be) thereof;
(c)Intercompany Loans;
(d)Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;
(e)Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e), together with the aggregate principal amount of all
Indebtedness and other obligations secured by Liens permitted pursuant to
Section 6.02(d), shall not exceed $100,000,000 at any time outstanding;
(f)Indebtedness of any Subsidiary as an account party in respect of letters of
credit or bankers’ acceptances;
(g)Insurance Company Payables and Guarantees by any Subsidiary in respect
thereof;


46

--------------------------------------------------------------------------------





(h)hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk;
(i)Indebtedness to banks and other financial institutions in respect of employee
credit card programs, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;
(j)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations not in connection with
money borrowed, in each case provided in the ordinary course of business or
consistent with past practice and Indebtedness incurred by any Subsidiary in the
form of customary obligations under indemnification, incentive, non-compete,
deferred compensation, or other similar arrangements in the ordinary course of
business; and
(k)other Indebtedness of the Subsidiaries so long as the aggregate outstanding
principal amount of all such Indebtedness permitted pursuant to this clause (k),
together with the aggregate outstanding principal amount of all Indebtedness
secured by Liens permitted pursuant to Section 6.02(g), does not, at the time of
incurrence of any such Indebtedness and after giving pro forma effect thereto,
exceed the greater of (i) $500,000,000 and (ii) an amount equal to 10% of
Consolidated Total Assets as of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04(a)).
SECTION 6.02.     Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it except:
(a)Permitted Encumbrances;
(b)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(c)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure an
aggregate principal amount of Indebtedness and other obligations, together with
the aggregate principal amount of all Indebtedness permitted pursuant to Section
6.01(e), not in excess of $100,000,000 at any time outstanding, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby


47

--------------------------------------------------------------------------------





does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary;
(e)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(f)Liens on cash collateral securing letter of credit or bankers acceptance
obligations or facilities permitted hereunder; and
(g)Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as:
(i) the aggregate outstanding principal amount of all Indebtedness subject to
Liens permitted by this Section 6.02(g), together with the aggregate outstanding
principal amount of all Indebtedness permitted pursuant to Section 6.01(k), does
not, at the time of incurrence of any Indebtedness subject to such Liens and
after giving pro forma effect thereto, exceed the greater of (x) $500,000,000
and (y) an amount equal to 10% of Consolidated Total Assets as of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)); and
(ii)the aggregate outstanding principal amount of all Indebtedness plus the
outstanding amount of other obligations, in each case subject to Liens permitted
by this Section 6.02(g), does not, at the time of incurrence of any Indebtedness
or other obligations subject to such Liens and after giving pro forma effect
thereto, exceed the greater of (x) $500,000,000 and (y) an amount equal to 10%
of Consolidated Total Assets as of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04(a)).
SECTION 6.03.     Fundamental Changes and Asset Sales. The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it,
consummate a Division as the Dividing Person, or otherwise sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions and
whether effected pursuant to a Division or otherwise) all or substantially all
of the assets of the Borrower and its Subsidiaries (taken as a whole),
(including pursuant to a Sale and Leaseback Transaction), or all or
substantially all of the Equity Interests of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing:
(i)any Person (including any Subsidiary that is not a Loan Party) may merge into
the Borrower or a Subsidiary in a transaction in which the Borrower or such
Subsidiary is the surviving corporation (provided that any such merger involving
the Borrower must result in the Borrower as the surviving entity);
(ii)any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Borrower must result in the Borrower as the surviving entity);


48

--------------------------------------------------------------------------------





(iii)any Subsidiary that is an LLC may consummate a Division as the Dividing
Person if, immediately upon the consummation of the Division, the assets of the
applicable Dividing Person are held by one or more Subsidiaries at such time
(or, in the case of a Division of a Subsidiary that is a Loan Party, the assets
of such applicable Dividing Person are held by a wholly-owned Subsidiary which
is (or shall simultaneously become, pursuant to Section 5.09(a)) a Loan Party);
(iv)any Subsidiary may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or another Subsidiary; and
(v)any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.
(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto. Without the prior written
consent of the Administrative Agent, other than Wright National Flood Insurance
Company, neither the Borrower nor any Subsidiary may engage in any business in
the nature of an insurance company, in which the Borrower or such Subsidiary
assumes the risk as an insurer.
(c)The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.
SECTION 6.04. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a)  at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its Subsidiaries (or entities that will become Subsidiaries
immediately after giving effect to such transaction) not involving any other
Affiliate, (c) any dividend or other distribution (whether in cash, securities
or other property) with respect to any Equity Interests in the Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary, (d) employment and severance or termination arrangements between the
Borrower or its Subsidiaries and their respective officers and employees
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase of Equity
Interests or similar rights with current or former employees, officers,
directors or other service providers and stock option or incentive plans and
other compensation arrangements) and (e) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, officers and employees.
SECTION 6.05. Financial Covenants.
(a)Maximum Net Leverage Ratio. The Borrower will not permit the ratio (the “Net
Leverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after December 31, 2018, of (i) Consolidated Net Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 3.25 to 1.00;
provided, that the Borrower may, on not more than two (2) occasions during the
term of this Agreement, elect to increase the maximum Net


49

--------------------------------------------------------------------------------





Leverage Ratio permitted under this Section 6.05(a) to 3.75 to 1.00 for a period
of six (6) consecutive fiscal quarters in connection with, and commencing with
the first fiscal quarter ending after, an Acquisition or series of consecutive
Acquisitions occurring during a consecutive ninety (90) day period if (x) the
aggregate consideration paid or to be paid in respect of such Acquisitions
equals or exceeds $300,000,000 or (y) EBITDA of the targets acquired in
connection with such Acquisitions equal or exceeds an amount equal to 10% of
Consolidated EBITDA of the Borrower and its Subsidiaries (calculated without
giving effect to such Acquisitions) for the period of four consecutive fiscal
quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
3.04(a)) (each such period, an “Adjusted Covenant Period”).
(b)Minimum Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after
December 31, 2018, of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense, in each case for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be less than 4.00 to 1.00.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder shall prove to have been incorrect in any material respect when made
or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Loan Party’s
existence) or 5.08 or in Article VI;
(e)the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b) or
(d) of this Article) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
(f)the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
the expiration of any applicable grace or cure periods provided for in the
applicable agreement or instrument under which such Indebtedness was created);


50

--------------------------------------------------------------------------------





(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice but after the expiration of any applicable grace or
cure periods provided for in the applicable agreement or instrument under which
such Indebtedness was created) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (in excess of insurance coverage provided by a
creditworthy unaffiliated insurer that has not denied coverage) and not covered
by indemnifications for which an unaffiliated creditworthy third party is
contractually liable and has not denied coverage) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
(k)an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or
(l)a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request,
or at the direction, of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;


51

--------------------------------------------------------------------------------





and in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other Obligations accrued hereunder
and under the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent at the request, or
at the direction, of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity.
ARTICLE VIII
The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity,


52

--------------------------------------------------------------------------------





enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders Banks and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower
(provided that no such consent shall be required if an Event of Default under
paragraphs (a), (b), (h) or (i) of Article VII shall have occurred and be
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa-tion (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or


53

--------------------------------------------------------------------------------





based upon this Agreement, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
None of the Lenders or their Affiliates, if any, identified in this Agreement as
an Arranger or Co-Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders or such Affiliates shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders and their Affiliates in
their respective capacities as Arrangers or Co-Syndication Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of the Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or


54

--------------------------------------------------------------------------------





(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. i) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to it c/o Brown & Brown, Inc., 220 South Ridgewood
Avenue, Daytona Beach, Florida 32114, Attention of R. Andrew Watts, Chief
Financial Officer (Telecopy No. (386) 239-7284; Telephone No. (386) 239-5770;
email awatts@bbins.com);
(ii)if to the Administrative Agent, to Wells Fargo Bank, National Association,
301 S. College Street, Charlotte, NC 28202, Attention of Will Goley (Telecopy
No. 704-410-0331, email will.goley@wellsfargo.com,); and
(iii)if to any other Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


55

--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)Electronic Systems.
(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
or entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System, except to the extent of direct or actual damages as are determined by a
court of competent jurisdiction to have resulted from such Agent Parties’ gross
negligence or willful misconduct. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through an Electronic System.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b)


56

--------------------------------------------------------------------------------





of this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan it shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)Except as provided in Section 2.20 with respect to an Incremental Loan
Amendment or as contemplated by Section 2.14(c) hereof, and subject to clauses
(c) and (e) below, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii) and this clause (ii) shall not be deemed to include a waiver of
default interest), (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby (provided that this clause (iii) shall not
be deemed to include a waiver of default interest), (iv) change Section 2.18(b)
or (d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Loan Amendment, Incremental Loans
may be included in the determination of Required Lenders on substantially the
same basis as the Commitments and Loans are included on the Effective Date) or
(vi) release all or substantially all of the Subsidiary Guarantors from their
obligations under any Subsidiary Guaranty without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent (it being understood that any
change to Section 2.22 shall require the consent of the Administrative Agent).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.
(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more credit
facilities (in addition to the Incremental Loans pursuant to an Incremental Loan
Amendment) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the initial Loans, Incremental Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is


57

--------------------------------------------------------------------------------





necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i)  another bank or other entity (including an existing Lender, an
Affiliate of a Lender or an Approved Fund) which is reasonably satisfactory to
the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption (which such Non-Consenting
Lender hereby agrees to execute and deliver) and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, or (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
(f)Notwithstanding the foregoing, no amendment or amendment and restatement of
this Agreement requiring the consent of “each Lender” or “each Lender directly
affected thereby,” which is in all other respects approved by the applicable
Lenders in accordance with this Section 9.02, shall require the consent or
approval of any Lender (i) which immediately after giving effect to such
amendment or amendment and restatement, shall have no Commitment or other
obligation to maintain or extend credit under this Agreement (as so amended or
amended and restated) and (ii) which, substantially contemporaneously with the
effectiveness of such amendment or amendment and restatement, is paid in full
all amounts owing to it hereunder (including, without limitation principal,
interest and fees, but excluding unmatured contingent obligations). From and
after the effectiveness of any such amendment or amendment and restatement, any
such Lender shall be deemed to no longer be a “Lender” hereunder or a party
hereto; provided, that any such Lender shall retain the benefit of
indemnification and other provisions hereof which, by the terms hereof would
survive a termination of this Agreement.
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which, in the case of counsel, shall be
limited to the reasonable fees, charges and disbursements of one primary
counsel, and one local counsel in each applicable jurisdiction) in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (which, in the case
of counsel, shall be limited to the reasonable fees, charges and disbursements
of one primary counsel and one local counsel in each applicable jurisdiction for
the Administrative Agent and one counsel for all of the Lenders other than the
Administrative Agent, taken as a whole, and in the case of an actual or
reasonably perceived potential conflict of interest, one additional counsel for
each group of affected Lenders similarly situated, taken as a whole) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made


58

--------------------------------------------------------------------------------





hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b)The Borrower shall indemnify the Administrative Agent, each Arranger and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (which, in
the case of counsel, shall be limited to the reasonable fees, charges and
disbursements of one primary counsel and one local counsel in each applicable
jurisdiction for all Indemnitees, taken as a whole, and in the case of an actual
or reasonably perceived potential conflict of interest, one additional counsel
for each group of affected Indemnitees similarly situated, taken as a whole)
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby (including, without limitation,
any commitment letter in respect thereof), the performance by the parties hereto
of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or any Related
Indemnified Party thereof, (y) the material breach by such Indemnitee or any
Related Indemnified Party thereof of its express obligations under this
Agreement pursuant to a claim initiated by the Borrower or (z) any dispute
solely among Indemnitees (other than (A) claims against any of the
Administrative Agent or the Lenders or any of their Affiliates in its capacity
or in fulfilling its role as the Administrative Agent, a lead arranger, a
bookrunner or any similar role under this Agreement and (B) arising as a result
of an act or omission by the Borrower or any of its Affiliates). As used herein,
any “Related Indemnified Party” of a Person means (1) any Controlling Person or
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
advisers, auditors, accountants or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective agents or
representatives of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates, in the case of this clause (3), acting on behalf of or at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlled Affiliate in this
sentence pertains to a Controlled Affiliate involved in the structuring,
arrangement, negotiation or syndication of this Agreement and the credit
facilities hereunder. Each of the Administrative Agent and the Lenders hereby
agrees, on behalf of itself and its Related Indemnified Parties, that any
settlement entered into by the Administrative Agent or such Lender,
respectively, and its Related Indemnified Party in connection with a claim or
proceeding for which an indemnity claim is made against the Borrower pursuant to
the preceding sentence shall be so entered into in good faith and not on an
arbitrary or capricious basis. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.


59

--------------------------------------------------------------------------------





(d)To the extent permitted by applicable law, the Borrower shall not assert, and
the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent of direct or actual damages as
are determined by a court of competent jurisdiction to have results from the
gross negligence or willful misconduct of such Indemnitee. Each party hereto
here by agrees not to assert and hereby waives any claim against any other party
hereto on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof; provided that nothing contained in
this sentence shall limit the Borrower’s indemnification obligations to
Indemnitees in respect of claims made by third parties as set forth in Section
9.03(b).
(e)All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)(1) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
any Event of Default described in clause (a), (b), (h) or (i) of Article VII has
occurred and is continuing, any other assignee; and
(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such


60

--------------------------------------------------------------------------------





assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clauses (a), (b), (h) or (i) thereof has
occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


61

--------------------------------------------------------------------------------





(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the principal amount (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.07(b),
2.18(e) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(c)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d)


62

--------------------------------------------------------------------------------





as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in the Loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or to establish that the Borrower has fulfilled its
reporting and withholding obligations under FATCA. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority having jurisdiction over
such Lender, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page


63

--------------------------------------------------------------------------------





shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Obligations held by
such Lender. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Lender shall use its commercially reasonable efforts to notify
the Borrower promptly upon the exercise of any such set off rights; provided
that the failure to provide such notice shall not modify, limit or otherwise
mitigate such Lender’s (and its Affiliates’) rights under this Section.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives,


64

--------------------------------------------------------------------------------





to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(in which case such Person agrees, to the extent practicable and not prohibited
by applicable law or regulation, to inform the Borrower promptly thereof prior
to disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in (in each case other than an Ineligible Institution), any of its
rights or obligations under this Agreement or (ii) any actual counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (g) with the consent of the Borrower, (h) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower that is not known to the Administrative Agent or such
Lender to be subject to a duty of confidentiality to the Borrower or its
Subsidiaries. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior


65

--------------------------------------------------------------------------------





to disclosure by the Borrower and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
SECTION 9.14. Interest Rate Limitation . Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their


66

--------------------------------------------------------------------------------





Affiliates, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and shall be responsible for making its own independent investigation and
appraisal of the transactions contemplated hereby, and the Credit Parties shall
have no responsibility or liability to the Borrower with respect thereto, and
(C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Lender or any of its Affiliates is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction or has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which it may have commercial or other relationships. With respect
to any securities and/or financial instruments so held by any Credit Party or
any of its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.
In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.
SECTION 9.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


67

--------------------------------------------------------------------------------





(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature Pages Follow]






68

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BROWN & BROWN, INC.,
as the Borrower




By:    /s/ P. Barrett Brown
Name: P. Barrett Brown
Title: Senior Vice President & Regional President - Retail Division












Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually as
a Lender, and as Administrative Agent




By:    /s/ William R. Goley
Name: William R. Goley
Title: Managing Director




Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., individually as
a Lender, and as Co-Syndication Agent




By:    /s/ Cameron Cardozo         
Name: Cameron Cardozo
Title: Senior Vice President


Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------





BMO HARRIS BANK N.A., individually as a Lender, and as Co-Syndication Agent




By:    /s/ Debra Basler     
Name: Debra Basler
Title: Managing Director


Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------





SUNTRUST BANK, individually as a Lender, and as Co-Syndication Agent




By:    /s/ Jonathaan Hart     
Name: Jonathan Hart
Title: Vice President




Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender




By:    /s/ David A. Austin
Name: David A. Austin
Title: Senior Vice President


Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:    /s/ Paul Gleason     
Name: Paul Gleason
Title: Vice President


Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ Mona Tavss
Name: Mona Tavss
Title: Vice President


Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as
a Lender




By:    /s/ Hector J. Varona     
Name: Hector J. Varona
Title: Executive Director






Signature Page to Term Loan Credit Agreement
Brown & Brown, Inc. et al



--------------------------------------------------------------------------------








SCHEDULE 2.01
COMMITMENTS
LENDER
COMMITMENT
WELLS FARGO BANK, NATIONAL ASSOCIATION
$46,250,000.00
BANK OF AMERICA, N.A.
$46,250,000.00
BMO HARRIS BANK N.A.
$46,250,000.00
SUNTRUST BANK
$46,250,000.00
FIFTH THIRD BANK
$30,000,000.00
PNC BANK, NATIONAL ASSOCIATION
$30,000,000.00
U.S. BANK NATIONAL ASSOCIATION
$30,000,000.00
JPMORGAN CHASE BANK, N.A.
$25,000,000.00
AGGREGATE COMMITMENT
$300,000,000.00
 
 













--------------------------------------------------------------------------------





EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:
_____________________________
 
 
 
2.
Assignee:
_____________________________
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
 
 
3.
Borrower:
  Brown & Brown, Inc.
 
 
 
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
 
 
 
5.
Credit Agreement:
The Term Loan Credit Agreement dated as of December 21, 2018 among Brown &
Brown, Inc., the Lenders party thereto, Wells Fargo Bank, National Association,
as Administrative Agent, and the other agents party thereto
 
 
 
6.
Assigned Interest:
 

____________________________
1 Select as applicable




--------------------------------------------------------------------------------





Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]


By:______________________________
            
Title:
ASSIGNEE


[NAME OF ASSIGNEE]


By:______________________________
            
Title:
Consented to and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent


By:______________________________
    
Title:














____________________________
2 Fill in the Commitment or Loan, as applicable.
3Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




--------------------------------------------------------------------------------





[Consented to:]4


Brown & Brown, Inc.


By:            
Title:


























































































____________________________
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




--------------------------------------------------------------------------------






ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of




--------------------------------------------------------------------------------





this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






 












--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
BROWN & BROWN, INC.
COMPLIANCE CERTIFICATE
I, the undersigned, [Name of Financial Officer], [Title of Financial Officer] of
Brown & Brown, Inc. (the “Borrower”), a Florida corporation, do hereby certify,
solely in my capacity as an officer of the Borrower and not in my individual
capacity, on behalf of the Borrower, that:
1.    This Certificate is furnished pursuant to the Term Loan Credit Agreement,
dated as of December 21, 2018, among the Borrower, the Lenders and agents party
thereto, and Wells Fargo Bank, National Association. as Administrative Agent (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined here-in, capitalized terms
used in this Certificate shall have the meanings set forth in the Credit
Agreement.
2.    [for quarterly financial statements: The quarterly financial statements
delivered herewith present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes];
3.    I have no knowledge of the existence of any Default as of the date of this
Certificate [except as set forth below, which describes the nature of the
condition or event that constitutes such Default the action which the Borrower
has taken, is taking, or proposes to take with respect to each such condition or
event]; and
4.    Exhibit A attached hereto sets forth in reasonable detail financial data
and computations evidencing the Borrower’s compliance with the financial
covenants set forth in Section 6.05 of the Credit Agreement, all of which data
and computations are true, complete and correct in all material respects.
Described below are the exceptions, if any, to paragraph 3 by listing, in
reasonable detail, the nature of the condition or event, the period during which
it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:
[___________]


(signature page follows)






--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Exhibit A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this _____ day of __________, 20___.
    
BROWN & BROWN INC.


By: ______________________________
Name:
Title:




--------------------------------------------------------------------------------





EXHIBIT A


Compliance as of ____________ _____, 20___ with
Section 6.05 of the Credit Agreement


[calculations attached]




--------------------------------------------------------------------------------





EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated as of __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the Term Loan Credit Agreement,
dated as of December 21, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Brown & Brown, Inc.
(the “Borrower”), the Lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time Incremental Loans under the Credit Agreement by requesting one or more
Lenders to participate in such a Loan;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to borrow Incremental Loans pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to provide a commitment with respect to
Incremental Loans under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall provide a
commitment in respect of Incremental Loans in an equal to $[__________] with
respect thereto. [Attached hereto as Annex I is the form of Incremental Loan
Amendment agreed to by the parties hereto which Incremental Loan Amendment shall
become effective on or prior to _________, 20__].
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]




By:______________________________        
Name:
Title:
Accepted and agreed to as of the date first written above:


Brown & Brown, Inc.




By:______________________________        
Name:
Title:
Acknowledged as of the date first written above:


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent




By:______________________________        
Name:
Title:


















--------------------------------------------------------------------------------





EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Term Loan Credit Agreement,
dated as of December 21, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Brown & Brown, Inc.
(the “Borrower”), the Lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may participate in Incremental Loans under
the Credit Agreement subject to the approval of the Borrower and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
provide a commitment with respect to Incremental Loans of $[__________].
Attached hereto as Annex I is the form of Incremental Loan Amendment agreed to
by the parties hereto which Incremental Loan Amendment shall become effective on
or prior to _________, 20__. As of the effective date of the Incremental Loan
Amendment, the undersigned Augmenting Lender shall (automatically, and without
further action by any party) become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto.
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received or has been accorded the opportunity to receive a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender and (f) is not an Ineligible Institution.




--------------------------------------------------------------------------------





3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]




By:______________________________    
Name:
Title:
Accepted and agreed to as of the date first written above:


Brown & Brown, Inc.




By:______________________________        
Name:
Title:
Acknowledged as of the date first written above:


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent




By:______________________________        
Name:
Title:
















--------------------------------------------------------------------------------





EXHIBIT E
LIST OF CLOSING DOCUMENTS
Brown & Brown, Inc.
TERM LOAN CREDIT FACILITY
December 21, 2018
LIST OF CLOSING DOCUMENTS1 
A.    LOAN DOCUMENTS
1.
Term Loan Credit Agreement (the “Credit Agreement”) by and among Brown & Brown,
Inc., a Florida corporation (the “Borrower”), the institutions from time to time
party thereto as Lenders (the “Lenders”) and Wells Fargo Bank, National
Association, in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a Loan facility to the Borrower
from the Lenders in an initial aggregate principal amount of $300,000,000.

SCHEDULES
Schedule 2.01
--
Commitments
Schedule 3.01
--
Subsidiaries
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens

EXHIBITS
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Compliance Certificate
Exhibit C
--
Form of Increasing Lender Supplement
Exhibit D
--
Form of Augmenting Lender Supplement
Exhibit E
--
List of Closing Documents
Exhibit F-1
--
[Intentionally Omitted]
Exhibit F-2
--
[Intentionally Omitted]
Exhibit G-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit G-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit G-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit G-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit H-1
--
Form of Borrowing Request
Exhibit H-2
--
Form of Interest Election Request

____________________________
1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or the Borrower’s counsel.




--------------------------------------------------------------------------------





2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B.    CORPORATE DOCUMENTS
3.
Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Borrower authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of the Borrower
authorized to sign the Loan Documents to which it is a party, and authorized to
request a Borrowing.

4.
Good Standing Certificate (or analogous documentation if applicable) for the
Borrower from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

C.    OPINIONS
5.
Opinion of Alston & Bird LLP, special outside counsel for the Borrower.

6.
Opinion of internal counsel of the Borrower.

E.    CLOSING CERTIFICATES AND MISCELLANEOUS
7.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) that all of the representations
and warranties contained in Article III of the Credit Agreement are true and
correct and (ii) that no Default or Event of Default has occurred and is then
continuing.

8.
An affidavit by a Financial Officer of the Borrower organized in the State of
Florida that the Loan Documents executed by the Borrower have been executed and
delivered outside of the State of Florida or evidence that all applicable stamp
tax or other tax related to the Loan Documents are being paid









--------------------------------------------------------------------------------





EXHIBIT F-1
[INTENTIONALLY OMITTED]






--------------------------------------------------------------------------------





EXHIBIT F-2
[INTENTIONALLY OMITTED]






--------------------------------------------------------------------------------





EXHIBIT G-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of December
21, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Brown & Brown, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: __________, 20[__]









--------------------------------------------------------------------------------





EXHIBIT G-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of December
21, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Brown & Brown, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
Date: ________ __, 20[__]











--------------------------------------------------------------------------------





EXHIBIT G-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of December
21, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Brown & Brown, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
 
Date: ________ __, 20[__]





--------------------------------------------------------------------------------





C-1-1
EXHIBIT G-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of December
21, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Brown & Brown, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[__]





--------------------------------------------------------------------------------





EXHIBIT H-1
FORM OF BORROWING REQUEST
Wells Fargo Bank, National Association,
as Administrative Agent
for the Lenders referred to below
[______________]
[______________]
Attention: [__________]
Facsimile: [__________]
With a copy to:
[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
Re: Brown & Brown, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Term Loan Credit Agreement [dated as of][to be
dated on]6 December 21, 2018 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Brown &
Brown, Inc. (the “Borrower”), the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowing requested hereby:
1.
Aggregate principal amount of Borrowing: 7 __________

2.
Date of Borrowing (which shall be a Business Day): __________

3.
Type of Borrowing (ABR or Eurocurrency): __________

4.
Interest Period (if a Eurocurrency Borrowing):8 __________

____________________________
6Applicable for the Borrowing Request delivered for Loans to be borrowed on the
Effective Date.
7Not less than applicable amounts specified in Section 2.02(c).
8Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.






--------------------------------------------------------------------------------







5.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed: __________

[We hereby agree to indemnify the Lenders in accordance with Section 2.16 of the
Credit Agreement for any loss, cost or expense incurred by them in the event
that all or any portion of such Eurocurrency Loans are not made to us for any
reason.]9 


[Signature Page Follows]








































____________________________
9Applicable to Eurocurrency Loans to be borrowed on the Effective Date.






--------------------------------------------------------------------------------





C-1-1


The undersigned hereby represents and warrants that the conditions to lending
specified in Section [4.01]1[2.20]2 of the Credit Agreement are satisfied as of
the date hereof.


Very truly yours,


Brown & Brown, Inc.,
as the Borrower




By:______________________________
Name:
Title:


































































____________________________
1To be included for Borrowings on the Effective Date.
2To be included for any Borrowing of Incremental Loans.




--------------------------------------------------------------------------------





D-1
EXHIBIT H-2
FORM OF INTEREST ELECTION REQUEST
Wells Fargo Bank, National Association,
as Administrative Agent
for the Lenders referred to below


[______________]
[______________]
Attention: [__________]
Facsimile: [__________]


Re: Brown & Brown, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Term Loan Credit Agreement dated as of December
21, 2018 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Brown & Brown, Inc.
(the “Borrower”), the Lenders from time to time party thereto and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The
undersigned Borrower hereby gives you notice pursuant to Section 2.08 of the
Credit Agreement that it requests to [convert][continue] an existing Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such [conversion][continuation] requested
hereby:
1.
List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurocurrency): __________

5.
Interest Period (if a Eurocurrency Borrowing):1 __________















____________________________
1Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.




--------------------------------------------------------------------------------





Very truly yours,


Brown & Brown, Inc.,
as the Borrower




By:______________________________
Name:
Title:




